                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOSHUA PAUL HANKE,                                                               PLAINTIFF
ADC #147067

v.                                  5:19CV00244-BRW-JTK

DREW COUNTY JAIL, et al.                                                       DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety.

       Accordingly, Defendants Drew County Jail, Suzan Potts, Doe, State of Arkansas, Drew

County, and City of Monticello, are DISMISSED, for failure to state a claim upon which relief

may be granted.

         IT IS SO ORDERED this 24th day of September, 2019.




                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE




                                                   1
